Name: 82/107/EEC: Commission Decision of 29 January 1982 approving an outline programme to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany under Council Regulation (EEC) No 1938/81 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  EU finance; NA;  means of agricultural production
 Date Published: 1982-02-16

 Avis juridique important|31982D010782/107/EEC: Commission Decision of 29 January 1982 approving an outline programme to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany under Council Regulation (EEC) No 1938/81 (Only the German text is authentic) Official Journal L 044 , 16/02/1982 P. 0028 - 0028*****COMMISSION DECISION of 29 January 1982 approving an outline programme to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany under Council Regulation (EEC) No 1938/81 (Only the German text is authentic) (82/107/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1938/81 of 30 June 1981 on a common measure to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany (1), and in particular Article 5 thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1938/81, on 2 October 1981 the Government of the Federal Republic of Germany communicated the outline programme to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany, and on 4 December 1981 provided additional details; Whereas the said outline programme covers the improvement of public services pursuant to Article 2 of Regulation (EEC) No 1938/81 in the less-favoured areas of the Federal Republic of Germany listed in Article 1 (2); Whereas the said programme contains adequate details and measures in accordance with Article 3 of Regulation (EEC) No 1938/81 showing that the objectives referred to in Article 1 of that Regulation can be achieved and that the conditions laid down therein are satisfied; whereas the scheduled time for implementation of the programme does not exceed the limit referred to in Article 3 (c); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The outline programme to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany, pursuant to Article 4 of Regulation (EEC) No 1938/81, communicated by the Government of the Federal Republic of Germany on 2 October 1981 and supplemented on 4 December 1981 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 1.